     Case 5:20-cv-00580-JPR Document 23 Filed 08/13/21 Page 1 of 1 Page ID #:2190



 1
                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CHARLENE R. DUPLESIS,              ) Case No. CV 20-0580-JPR
                                        )
12                      Plaintiff,      )
                                        )         J U D G M E N T
13                 v.                   )
                                        )
14   KILOLO KIJAKAZI, Acting            )
     Commissioner of Social             )
15   Security,                          )
                                        )
16                      Defendant.      )

17
18        For the reasons set forth in the accompanying Memorandum

19   Decision and Order, it is hereby ADJUDGED THAT (1) Plaintiff’s

20   request for an order reversing or remanding the case for further

21   proceedings   is   DENIED;   (2)    Defendant’s   request     for   an   order

22   affirming her final decision is GRANTED; and (3) judgment is

23   entered in Defendant’s favor.

24
               $XJXVW
25   DATED:
                                         JEAN P. ROSENBLUTH
26                                       U.S. MAGISTRATE JUDGE

27
28
